Title: William Lewis to James Maxwell, 22 May 1781
From: Lewis, William
To: Maxwell, James


        
          Sir
          Renown of turky Island M, 22, 81
        
        Yours of 20th I got yesterday after the boat past, and shoud have Answered it by the boat. The vessels are all in want of Powder Match Rope and Carterage paper and Grape shot (Except my own Vessel). There is a Waggon here with those Articles but I have not a line concerning them nither do I know what is to be done with them after to day we shall have no provisions. I wish the Governor would apoint a Comissary for to supply the Men in the fleet for I find it dificult to keep my own people that have allways had aplenty. And you must think with what difficulty it tis on board the other Vessels to keep there people that have never had a drop of spirits since they have been in service. I have mentioned those circumstances to his Excellency frequently. I wish you would come down or direct in what manner and when we are to git supplys. Mrs. Reaves I am told has rum to sell. I am sorry to trouble you about these matters but realy If we are not better suply’d We shall lose all our people.
        I am Sir your Most Obedt
        
          William Lewis
        
        
        P.S. We had a sloop of Mr. Pleasants in service and when we were ordred up by the Baron and sent of those small Vessels first Mr Pleasants before we got up took her away and now we want her for to put those Military Stores in. I wish you would represent the Matter to his Excellency. I have wrote Mr. Pleasant on t[he] subject.
        
      